Filed 11/19/20 P. v. Blair CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                   C091290

                   Plaintiff and Respondent,                                           (Super. Ct. Nos.
                                                                                      18F2639, 18F7967)
         v.

JASON WREY BLAIR,

                   Defendant and Appellant.




         Appointed counsel for defendant Jason Wrey Blair has asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) We will affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         Defendant pleaded no contest in two different cases on June 24, 2019. In case No.
18F2639 (drug case), defendant pleaded no contest to possession of methamphetamine
for sale (Health & Saf. Code, § 11378) and admitted a prior strike (Pen. Code, §§ 667,


                                                             1
subd. (d), 1170.12, subd. (b)). In case No. 18F7967 (evading case) defendant pleaded no
contest to evading a police officer while driving against traffic (Veh. Code, § 2800.4) and
admitted a prior strike (Pen. Code, §§ 667, subd. (d), 1170.12, subd. (b)). In exchange,
all remaining counts and allegations were dismissed, as was case No. 18M839. The
stipulated factual basis for the pleas were Anderson police report No. 1717296 and
Redding police report No. 1826019.
       Defendant agreed he would receive a sentence of five years four months, provided
that he attended his presentence interview and sentencing hearing and otherwise abided
by the conditions of his release. Failure to do this would forfeit the agreed upon
sentence.
       Defendant failed to appear for judgment and sentencing on August 27, 2019, as
agreed, and a warrant was issued for his arrest. Defendant was arrested and brought to
court on November 8, 2019. On December 31, 2019, he admitted violating his conditions
of release.
       Defendant was sentenced on January 2, 2020, to an aggregate prison term of seven
years four months. The court set the evading case count as the principal term and
imposed the upper term of three years, doubled to six years because of the prior strike.
The court then imposed one-third the midterm (eight months) on the drug case, to be
served consecutively, doubled to 16 months because of the prior strike. The court
awarded 62 days of actual credit plus 62 days of conduct credit for a total of 124 days of
custody credit. Finally, the court found defendant was unable to reimburse the county for
the cost of his attorney.
       Defendant timely filed notices of appeal and did not request certificates of
probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to

                                              2
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
      Having undertaken an examination of the entire record pursuant to Wende, we find
no errors favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.



                                                      KRAUSE               , J.



We concur:



      BLEASE               , Acting P. J.




      HOCH                 , J.




                                            3